The records in the office of the Clerk of the Supreme Court show that on June 3, 1997, Petitioner was admitted and enrolled as a member of the South Carolina Bar. Currently, Petitioner is administratively suspended from the practice of law under Rule 419, SCACR, for failing to comply with his continuing legal education requirements.
Petitioner has now submitted his resignation from the South Carolina Bar pursuant to Rule 409, SCACR, and states he understands that he will have to fully comply with all conditions of admission or licensing if he should ever again seek to be admitted or licensed, including taking the South Carolina Bar Examination.
We accept Petitioner's resignation. Within fifteen (15) days of the date of this order, Petitioner shall file an affidavit with the Clerk of Court showing that he has complied with Rule 30, RLDE, Rule 413, SCACR, and shall also surrender his Certificate of Admission to Practice Law to the Clerk of Court.
/s/ Donald W. Beatty, C.J.
/s/ John W. Kittredge, J.
/s/ Kaye G. Hearn, J.
/s/ John Cannon Few, J.
/s/ George C. James, Jr., J.